FILED
                            NOT FOR PUBLICATION
                                                                             JUL 02 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LINCOLN TRANSPORTATION                 )      No. 18-55194
SERVICES, INC.,                        )
                                       )      D.C. No. 2:15-cv-09234-DDP-RAO
      Plaintiff-Appellee,              )
                                       )      MEMORANDUM*
      v.                               )
                                       )
CMA CGM AMERICA, LLC, a                )
Limited Liability Company; CMA         )
CGM, S.A., a foreign corporation,      )
                                       )
      Defendants-Appellants.           )
                                       )

                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted June 11, 2019**
                               Pasadena, California

Before: FERNANDEZ, WARDLAW, and BYBEE, Circuit Judges.

      CMA CGM (America) LLC and CMA CGM, S.A. (collectively, CMA)


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
appeal the district court’s interlocutory order, which effectively disposed of the

counterclaim against Lincoln Transportation Services, Inc. (Lincoln) for equipment

detention charges.1 We affirm.

      CMA’s service contracts with its consignees/shippers provided that the latter

would pay all detention charges incurred under “Carrier Store Door Delivery and

carrier haulage conditions.” The contracts were filed under and controlled by the

Shipping Act of 1984.2 As a result, CMA could not deviate from those terms

because “[a] common carrier . . . may not . . . provide service in the liner trade that

is . . . not in accordance with the rates, charges, classifications, rules, and practices

contained in . . . a service contract.” 46 U.S.C. § 41104(2)(A) (2006); see also

Yang Ming Marine Transp. Corp. v. Okamoto Freighters Ltd., 259 F.3d 1086,

1093 (9th Cir. 2001). However, as the district court pointed out, CMA did deviate

when it attempted to require payment of those charges by Lincoln, a motor carrier

that provided drayage services between CMA’s facilities and those of the



      1
       As CMA recognizes, the district court’s order of January 18, 2018,
eliminates CMA’s counterclaim against Lincoln. We have jurisdiction over this
appeal. See 28 U.S.C. § 1292(a)(3); see also Barnes v. Sea Haw. Rafting, LLC,
889 F.3d 517, 528 (9th Cir. 2018); Kesselring v. F/T Arctic Hero, 30 F.3d 1123,
1125 (9th Cir. 1994); All Alaskan Seafoods, Inc. v. M/V Sea Producer, 882 F.2d
425, 427–28 (9th Cir. 1989).
      2
          Pub. L. No. 98–237, § 5, 98 Stat. 67, 70–72.

                                            2
consignees/shippers. CMA made that attempt when it sought to apply the terms of

a general contract between itself and Lincoln3 for the purpose of shifting to Lincoln

the detention-charge obligations of the consignees/shippers. As the district court

held, CMA could not legally do so. And, of course, the federal courts will not

condone illegal actions, pursuant to a contract or otherwise. See, e.g., Kaiser Steel

Corp. v. Mullins, 455 U.S. 72, 77, 102 S. Ct. 851, 856, 70 L. Ed. 2d 833 (1982);

Bassidji v. Goe, 413 F.3d 928, 936 (9th Cir. 2005). Thus, the district court

correctly determined that the terms of the UIIA could not apply in this situation.

We express no opinion on the applicability or legality of the UIIA in a situation

where the service contracts with consignees/shippers differ from those at hand.

      AFFIRMED.




      3
      The Uniform Intermodal Interchange and Facilities Access Agreement
(UIIA).

                                          3